Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21- rejected on the ground of nonstatutory double patenting as being unpatentable over claim1- of U.S. Patent No. 11,294,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims correspond:
Instant Application 17/657,785 Claim
Corresponding Claim US 11,294,093
21
1
22
4
24
15
25
16
26
16
28
11 and 12
29
17
30
4 and 17
31
4 and 17
32
15 and 17
33
16 and 17
34
16 and 17
35
16 and 17
36
11, 12 and 17
37
17
38
4 and 17
39
16 and 17


The claims are broader and thus fully met, with the limitations of the NMR logging tool being obvious to one of ordinary skill in the art at the time the invention was filed given the claim of “the digital echo data that corresponds to a depth of a logging tool in a borehole in a formation” in patent 11,294,093.
Allowable Subject Matter
Claims 23, 27 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest the claimed "the inverting digital echo data from the first sequence and digital echo data from the second sequence in combination inverts the following equation to determine the least one T1 value and at least a one T2 value: 
    PNG
    media_image1.png
    33
    436
    media_image1.png
    Greyscale
 	wherein WTk represents the first wait time, WTI represents the second wait time, M(n, WTk, WTI ) represents the digital echo data from the first sequence and the digital echo data from the second sequence, T1i represents the at least one T1 value, and T21 represents the at least one T2 value" in combination with the remaining claim elements as set forth in claim 23.
The prior art does not disclose or suggest the claimed " the single phase of the third sequence is opposite the single phase of the second sequence; and the digital echo data from the third sequence is paired with the digital echo data from the second sequence" in combination with the remaining claim elements as set forth in claims 27.	The prior art does not disclose or suggest the claimed "the digital echo data from the third sequence is paired with the digital echo data from the first sequence when the single phase of the third sequence is the same as the single phase of the second sequence; and the digital echo data from the third sequence is paired with the digital echo data from the second sequence when the single phase of the third sequence is opposite the single phase of the second sequence" in combination with the remaining claim elements as set forth in claims 40.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852